PER CURIAM.
William Labarbara appeals from the $1,050 fine imposed upon him under section 775.0835, Florida Statutes (1997). That section authorizes the imposition of a fine when a person pleads guilty or nolo contendere to any felony which resulted in the injury or death of another person. Because there was no evidence of the injury or death of any person in this case, the statute is inapplicable. See Skitka v. State, 627 So.2d 589 (Fla. 2d DCA 1993). Therefore, we affirm Labarbara’s convictions and sentences and strike the fine.
PATTERSON, C.J., and THREADGILL and BLUE, JJ„ Concur.